UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 8-K/A (Amendment No. 1) CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) June 21, 2011 JAMES RIVER COAL COMPANY (Exact Name of Registrant as Specified in Charter) Virginia 000-51129 54-1602012 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 901 E. Byrd Street, Suite 1600, Richmond, Virginia (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (804) 780-3000 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTE This Form 8-K/A is being filed as an amendment (the “Amendment”) to the Current Report on Form 8-K filed by James River Coal Company (the “Company”) with the U.S. Securities and Exchange Commission (the “SEC”) on June 23, 2011 (the “Original Filing”).The sole purpose of this Amendment is to disclose, as required by SEC regulations, the Company’s determination of the frequency of future shareholder advisory votes on executive compensation.No other changes have been made to the Original Filing. ITEM 5.07 SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS As reported in the Original Filing, at the Company’s 2011 Annual Meeting of Shareholders held on June 21, 2011, the Company’s shareholders voted, on an advisory basis, in favor of holding future advisory votes on executive compensation once every year.After considering the outcome of the advisory shareholder vote, the Company’s Board of Directors determined that, consistent with the results of the shareholder advisory vote, the Company will hold future shareholder advisory votes on executive compensation on an annual basis until the next shareholder vote on the frequency of such an advisory vote. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. JAMES RIVER COAL COMPANY (Registrant) By:/s/ Samuel M. Hopkins II Samuel M. Hopkins II Vice President and Chief Accounting Officer Date:August 9, 2011
